Citation Nr: 0330720	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  01-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a nose injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to 
February 1946.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 determination by the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida, that the veteran had not submitted new and material 
evidence to reopen a previously denied claim of entitlement 
to service connection for residuals of a back injury.  The 
veteran disagreed with that determination.  In its November 
2001 statement of the case, the RO addressed the back claim 
and also found that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for residuals of a nose injury.  The 
veteran filed a substantive appeal as to both issues in 
December 2001 and provided testimony before the undersigned 
at a hearing held at the RO in April 2002.  In a decision 
dated in September 2002, the Board found that new and 
material evidence had not been submitted and denied 
reopening of the veteran's claims.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an unopposed motion, the 
Secretary of VA requested remand of the case to the Board to 
assure compliance with the notice requirements of 38 U.S.C. 
§ 5103(a).  In an order dated in April 2003, the Court 
vacated the September 2002 Board decision and remanded the 
matter to the Board.  

REMAND

In its April 2003 order, the Court granted the Secretary's 
motion to remand.  In that remand, the Secretary averred 
that documents provided to the veteran by VA did not fulfill 
the requirement that VA must notify a claimant of the 
information and evidence necessary to substantiate her 
claims and that such notice must indicate which portion of 
any such information or evidence is to be provided by the 
claimant and which portion must be provided by VA.  

By way of background, the Board notes that in a rating 
decision dated in January 1986, the RO denied service 
connection for residuals of a nose injury on the basis that 
the record did not show current disability and denied 
entitlement to service connection for residuals of a back 
injury on the basis that post-service back disability was 
not shown to be related to service.  The RO informed the 
veteran of its decision and provided notice of her appellate 
rights.  The veteran did not appeal, and the January 1986 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2003).  

In June 2000, the veteran filed a claim regarding service 
connection for residuals of a back injury, which amounted to 
a claim to reopen the previously denied back claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  The VCAA revises VA's obligations in two 
significant ways.  First, VA has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA specified that except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
amended regulations otherwise apply to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  66 Fed. Reg. 45,620.  In its 
discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  VA went on to state that it would 
apply the new regulations to any claim pending but not 
decided by VA as of November 9, 2000.  Id.  

The Board notes that the VCAA appears to have left intact 
the requirement that a veteran must present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).  The amendments to 38 C.F.R. § 3.156(a), 
revising the definition of new and material evidence, apply, 
however, only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620.  

The issue before the Board is whether there is new and 
material evidence to reopen the previously denied claims.  
While the veteran filed her claim to reopen the issue of 
service connection for residuals of a back injury in June 
2000, there is no indication in the record that she 
affirmatively filed a claim to reopen the issue of service 
connection for residuals a nose injury.  Rather, the RO 
addressed that issue in its November 2001 statement of the 
case and directed the veteran that filing a VA Form 9 would 
perfect an appeal.  In December 2001, the veteran filed a VA 
Form 9 in which she addressed both the back injury and nose 
injury claims, thereby perfecting appeals as to both issues.  

As there is no indication that the veteran filed a claim to 
reopen the nose injury claim before August 29, 2001, the 
revised 38 C.F.R. § 3.156(a) applies to that claim to 
reopen.  It states as follows: 

New evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by 
itself or when considered with previous evidence 
of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a)(2003).  

The version of 38 C.F.R. § 3.156(a) that applies to the back 
injury claim, the claim to reopen having been filed prior to 
August 29, 2001, is as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  (Emphasis in original.)

38 C.F.R. § 3.156(a) (2000).  

The Court has held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who has submitted 
a complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting new 
and material evidence pursuant to 38 U.S.C.A. § 5108.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Further, as part of that notice, VA is to indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, of any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).  

To ensure that VA has met its duty to provide the veteran 
adequate notice of required information and evidence and of 
which portion of any such evidence she must provide and 
which portion must be provided by VA, the case is REMANDED 
to the RO for the following actions:  

1.  The RO should notify the veteran 
that to reopen her claim for service 
connection for residuals of a nose 
injury, she must submit or identify 
medical evidence that she has a current 
nose disability and must also submit or 
identify medical evidence that 
establishes or tends to establish that a 
current nose disability is casually 
related to a nose injury in service in 
1945.  The RO should notify the veteran 
that VA will attempt to obtain any 
evidence for which she provides the name 
and address of the institution or 
individual who has such evidence along 
with her authorization for release of 
that information, but that it is her 
ultimate responsibility to provide such 
evidence to VA.  

2.  With respect to the claim to reopen 
the issue of entitlement to service 
connection for residuals of a back 
injury, the RO should notify the veteran 
that to reopen the claim she must submit 
or identify medical evidence as to the 
nature of any current back disability 
and that she must submit or identify 
medical evidence that tends to establish 
that her current back disability is 
causally related to a back injury in 
service, which reportedly occurred in a 
fall from a horse in service in 1945.  
The veteran should be notified that such 
medical evidence should include 
consideration of medical evidence 
showing she underwent back surgery for a 
work-related back injury in 1973.  The 
RO should notify the veteran that VA 
will attempt to obtain any evidence for 
which she provides the name and address 
of the institution or individual who has 
such evidence along with her 
authorization for release of that 
information, but that it is her ultimate 
responsibility to provide such evidence 
to VA.  

3.  Thereafter, the RO should undertake 
any action necessary to obtain evidence 
or information adequately identified by 
the veteran.  If such information or 
evidence is obtained, it should be 
associated with the claims file.  If it 
is not obtained, the RO should notify 
the veteran of the evidence it is unable 
to obtain, the efforts it has made to 
obtain the records and affirm that it is 
ultimately the veteran's responsibility 
to provide such evidence or information 
to VA.  

4.  Then, the RO should again review the 
record.  It should readjudicate the 
issue of whether there is new and 
material evidence to reopen the claim of 
entitlement to service connection for 
residuals of a back injury under the 
definition of new and material evidence 
set forth in 38 C.F.R. § 3.156(a) as it 
was in effect prior to August 29, 2001, 
as found at 38 C.F.R. § 3.156(a) (2000).  
The RO should in its determination 
consider that in its analysis of the 
question of new and material evidence 
under 38 C.F.R. § 3.156(a) as in effect 
prior to August 29, 2001, the United 
States Court of Appeals for the Federal 
Circuit noted that new evidence could be 
sufficient to reopen a claim if it could 
contribute to a more complete picture of 
the circumstances surrounding the origin 
of an injury or disability, even where 
it would not be enough to convince VA to 
grant a claim.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  

5.  The RO should also readjudicate the 
issue of whether there is new and 
material evidence to reopen the claim of 
entitlement to service connection for 
residuals of a nose injury under the 
definition of new and material evidence 
set forth in 38 C.F.R. § 3.156(a) as in 
effect on and since August 29, 2001, as 
found at 38 C.F.R. § 3.156(a) (2003).  

6.  If any benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case and 
the veteran and her representative 
should be provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


